Citation Nr: 0903223	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a laceration wound of the left wrist with median 
nerve deficit.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO, in 
pertinent part, denied an increased rating for residuals of a 
laceration wound of the left wrist with median nerve deficit, 
at that time rated as 20 percent disability, and denied an 
increased rating for left wrist scar, at that time rated as 
noncompensably disabling.  In addition, the RO denied service 
connection for hepatitis C.  The veteran's disagreement with 
those decisions led to this appeal.  During the course of the 
appeal, the RO granted an increased rating, to 40 percent, 
for residuals of a laceration wound of the left wrist with 
median nerve deficit and granted an increased rating, to 
10 percent, for left wrist scar.  Both increased ratings were 
made effective from the date of receipt of the veteran's 
increased rating claim, which was in June 2002.  

In its March 2008 letter notifying the veteran of the 
assignment of the increased ratings, the RO explained that 
the 10 percent rating for the scar was a grant of benefits.  
The RO also stated that the 40 percent rating for residuals 
of the laceration wound of the left wrist with median nerve 
deficit was considered a partial grant of the benefit sought 
and that issue would be addressed in a supplemental statement 
of the case (SSOC).  In August 2008, the RO issued an SSOC in 
which it addressed the issue of entitlement to a rating in 
excess of 40 percent for residuals of a laceration wound of 
the left wrist with median nerve deficit and the issue of 
service connection for hepatitis C.  In September 2008, the 
RO received a statement in which it appeared that the veteran 
referred to the August 2008 SSOC and stated he would like to 
continue his appeal on "Issue 2, Service Connection Hep C."  
In a memorandum dated in December 2008, the veteran's 
representative stated he had contacted the veteran to 
determine whether he wished to continue his appeal for 
evaluation of his left wrist condition.  The representative 
reported that the veteran stated that indeed he wished to 
pursue an appeal on this issue and the issue of hepatitis C.  
Thereafter, the RO certified to the Board the issues of an 
increased rating for left wrist disability and service 
connection for hepatitis C.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a laceration wound of the left 
wrist with median nerve deficit are manifested primarily by 
numbness and loss of sensation in his left hand, painful 
motion of the left wrist, and painful motion of the fingers 
of the left hand; the veteran does not report flare-ups, and 
testing has not revealed increased pain, fatigability, or 
lack of endurance on repetitive motion; there is no 
indication of complete paralysis of the left median nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a laceration wound of the left wrist with median 
nerve deficit have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.124a Diagnostic Code 8515 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran filed his increased rating claim in June 2002.  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in a letter dated in September 2002, prior to 
the initial adjudication of the increased rating claim, the 
RO notified the veteran it was working on his claim for 
increased compensation for his left wrist condition and told 
him that to establish an increased disability evaluation, the 
evidence must show that his service-connected disability had 
become worse or increased in severity.  The RO notified the 
veteran that this could be shown by medical evidence or other 
evidence showing increased severity or worsening of his 
condition.  The RO said it would get any VA medical records 
or other medial treatment records he identified.  The RO 
notified the veteran that it would try to help get such 
things as medical records, employment records, or records 
from other Federal agencies.  The RO told the veteran that he 
must provide enough information about these records so that 
VA could request them but that it was still his 
responsibility to support his claim with appropriate 
evidence.  The RO told the veteran that he could also submit 
his own statements or statements from other people describing 
his symptoms 

In a February 2008 letter to the veteran, the RO discussed 
the assignment of disability ratings and effective dates.  
The RO explained that depending on the disability involved, 
it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  The RO told the veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  In the same letter, the RO described the 
kind of evidence considered in determining an effective date 
and provided examples of the evidence the veteran should 
identify or provide.  

In addition, in a June 2008 letter to the veteran, the RO 
provided additional notice in which it reiterated how VA 
determines disabilities ratings explaining that it considers 
evidence of the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and its symptoms on employment and daily life.  The 
RO stated that examples of evidence the veteran should 
identify included:  information about on-going treatment 
records, including VA or other federal treatment records he 
had not previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  With its letter, the RO 
provided VA regulations pertaining to evaluation of median 
nerve impairment.  

In view of the foregoing, the Board finds the veteran was 
effectively informed of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal Circuit 
specifically mentioned two remedial measures (1) The issuance 
of a fully compliant [section 5103(a)] notification, followed 
by (2) readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice was given to the veteran in June 2008, 
and the RO thereafter readjudicated the increased rating 
claim and issued an SSOC in August 2008.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes readjudication of the claim.  
As a matter of law, the provision of adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield III, citing Mayfield II, 444 
F.3d at 1333-34.  


As to the duty to assist, service medical records are in the 
claims file and VA records and other medical records 
identified by the veteran have been obtained.  He has also 
been provided VA examinations pertinent to his claim.  The 
veteran has not indicated that he has or knows of any 
additional evidence pertaining to his increased rating claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Increased ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

The veteran is right handed.  Under VA regulations, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major.  See 38 C.F.R. § 4.69 
(2008).  The veteran's residuals of laceration wound of the 
left wrist with median nerve deficit have been appropriately 
rated under Diagnostic Code 8515, which pertains to paralysis 
of the median nerve.  

Diagnostic Code 8515 provides a 60 percent disability rating 
for the minor extremity if there is complete paralysis of the 
median nerve.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a  fist; 
index and middle fingers remain extended; inability to flex 
the distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

If paralysis is incomplete, Diagnostic Code 8515 provides a 
40 percent rating for severe disability in the minor 
extremity.  For moderate incomplete paralysis, a 20 is 
warranted for the minor extremity, and a 10 percent rating is 
warranted for mild incomplete paralysis of the minor 
extremity.  Id.  

The words "moderate" and "severe" are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).  The Board observes that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition, 871.  "Severe" is generally defined as "of 
a great degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990), 1078.

The term "incomplete paralysis" as it pertains to 
peripheral nerve disabilities indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In this case the veteran is seeking a rating in excess than 
40 percent for his service-connected residuals of a 
laceration wound of the left wrist with median nerve deficit.  
Review of the medical evidence dating from 2002, which is the 
beginning of the appeal period, does not show there has at 
any time been a showing that the veteran's level of 
disability meets or approximates the criteria for complete 
paralysis of his left median nerve.  

Background

Historically, the record shows that the veteran was 
hospitalized in service in August 1971 suffering a laceration 
of the wrist after having put his left hand through a window.  
Examination of the left upper extremity revealed a long, 
curved laceration of the volar surface of the left wrist and 
forearm extending from the base of the thumb across the wrist 
to the ulnar side and then about halfway up the forearm.  The 
laceration was approximately eight inches long and clean.  
The veteran sustained lacerations of the left ulnar artery, 
the flexor carpal ulnaris tendon, and the sublimis tendons to 
the right and little fingers of the left hand, and a partial 
laceration of the left median nerve.  At surgery, repair of 
the flexor carpal unlnaris tendon and the median nerve was 
performed as well as debridement and closure of the wound.  
The veteran remained hospitalized until October 1971 when he 
was discharged to light duty.  

In a Medical Board Report in December 1971, it was noted that 
the veteran had sustained essentially complete loss of the 
sensory component of the median nerve but retained full motor 
function of the nerve and had remained essentially at this 
status since the surgery.  On examination, the veteran had 
complete sensory loss of the left median nerve of his non-
dominant left hand.  He retained full motor function of the 
median nerve with good opposition of the thumb, and he had a 
good grip.  He had no contractures or joint stiffness and 
made a complete fist without difficulty.  The final diagnosis 
reported in January 1972 Proceedings and Findings of Physical 
Evaluation Board was neuropathy, sensory, median nerve, left 
non-dominant hand, wrist level, secondary to laceration.  

In a rating decision dated in June 1973, the RO granted 
service connection for residuals of laceration wound of the 
left wrist with sensory median nerve involvement and assigned 
a 20 percent rating under Diagnostic Code 8515.  In later 
rating decisions, the RO continued the 20 percent rating, and 
for a time reduced the rating to 10 percent followed by an 
increase to a 20 percent rating.  At the time the veteran 
filed his current claim in 2002, the service-connected 
residuals of the left wrist with median nerve deficit had 
been rated as 20 percent disabling from September 1982.  

A VA progress note shows that in July 2001, the veteran 
reported that he had had numbness in his left hand for many 
years.  He reported that during the past month or two he had 
had increased numbness going up his left arm along with some 
pain.  On examination, there was some decreased range of 
motion of the left wrist.  The examiner said there was very 
clearly numbness over the median nerve section, but the hand 
had fairly good range of motion.  

Progress notes from a state facility and dated from 
February 2002 to July 2003 show the veteran was noted to have 
had a history of a laceration of the left wrist in service 
when he stuck his arm through a window.  Those records show 
the veteran was prescribed Motrin and Naproxen at various 
times for what on one occasion was described as neuropathic 
pain of the left upper extremity.  

At a VA examination in October 2003, the veteran reported a 
history of persistent numbness over the flexor surface of the 
left hand and numbness over the extensor surface of fingers 
one, two, and three, back to the wrist.  He said he had also 
noted intermittent, subjective numbness in the forearm over 
the last few years and some deep pain in his forearm at 
times.  He said he was able to use his left hand, but because 
he is right-handed mostly used his right hand for usual 
tasks.  The physician said that on examination the left wrist 
had slight diminution in strength.  There was 70 degrees of 
flexion, 70 degrees of dorsiflexion, 15 degrees of radial 
deviation, and 15 degrees of ulnar deviation.  The physician 
said that on repetitive testing excursion was 5, speed was 5, 
strength was 4, coordination of the wrist was 5, and 
endurance was 4.  Examination of the fingers revealed 
diffuse, minor decrease in finger strength with flexion.  
There was full range of motion of the fingers.  There was 
definite hypoesthesia to all modalities from the wrist 
distally on the flexor surface in fingers one, two, and 
three, distally.  X-rays of the left wrist showed no acute 
fracture or dislocation.  The radiologist said there was 
calcification within the joint space, consistent with 
chonrocalcinosis and suggestive of calcium pyrophosphate 
deposition disease.  The clinical examiner commented that the 
diminution in strength and the decrease in sensation required 
the veteran to watch his left hand when he grabs and 
manipulates with it.  The examiner said the veteran was very 
fortunate he had retained exceptional function given the 
severity of the lesion.  

At an October 2003 admission examination for a VA homeless 
veteran reintegration program, it was noted that the veteran 
gave a history of chronic pain in his left hand and rated the 
pain as a 5 on a scale of 10.  At a VA physical medicine and 
rehabilitation consultation in November 2003, the veteran 
reported that about two years earlier he had started noticing 
spontaneous dull aching in his left forearm and it had 
progressed to the point where it bothered him every day and 
every night although it had not been waking him up at night.  
He sad that the pain decreased with ibuprofen.  The veteran 
said the he had always been dropping things out of his left 
hand and had cut himself in his left hand without knowing it 
because of impaired sensation.  

On examination, forearm circumferences were approximately 
equal.  There was no gross atrophy of the interossei muscles, 
bilaterally.  On the left, finger abduction strengths were 
5/5, finger flexor strengths were 4/5, and strengths of wrist 
extensors, elbow extensors, and elbow flexors were 5/5.  
Sensation on the left was decreased to pinprick in the C6 and 
C7 distribution and was intact at the C5 through T1 
distributions.  On the left, there was decreased sensation to 
pinprick on the thumb, index finger, middle finger, and 
lateral surface of the fourth finger, which followed the 
median nerve distribution.  The veteran's hand coordination 
was slow on the left with alternating finger movements.  
Tinel's on the left was positive at the wrist and elbow.  On 
the palmar surface of the left wrist, close to the Palmaris 
longus tendon, there was an approximately quarter-sized, 
soft, fluctuant area that was markedly tender to palpation.  
The physician said this appeared to be a ganglion cyst.  

The veteran was seen in November 2003 at a VA hand and upper 
extremity clinic.  Examination of the left hand revealed a 
well-healed incision.  The examiner said the tendons were 
grossly intact and there was median neuropathy.  When the 
veteran was next seen in the hand and upper extremity clinic 
in January 2006, he was noted to have a history of persistent 
numbness in the median nerve distribution as well as a 
painful neuroma at the level of the wrist.  The veteran 
complained of diffuse wrist pain involving the ulnar and 
radial side, which he said had been a problem for the last 
three years.  On examination, the physician said the veteran 
had reasonable range of motion of the left wrist, but pain 
particularly with ulnar and radial deviation.  The physician 
said there was fullness in this area suggestive of an 
underlying neuroma.  The veteran subjectively had no 
sensation in the median nerve distribution.  The physician 
said there was some atrophy of the thenar musculature and a 
weak abductor pollicis brevis.  January 2006 VA X-rays of the 
left hand showed narrowing of the carporadial joint space and 
erosion on the articular surface along the radius.  Calcium 
was seen in the soft tissue distal to the ulna.  There was 
severe narrowing of the first metacarpophalangeal joint, and 
small degenerative pseudocysts were seen in the lunate, 
capitate, and hamate.  

When the veteran was seen in the VA hand and upper extremity 
clinic in May 2006, it was noted that the left wrist showed 
tap tenderness over his volar wrist incision consistent with 
neuroma of the median nerve.  Although the veteran requested 
tramadol for wrist pain, it was declined by his primary care 
clinic due to risk of interference with other medication for 
other disabilities.  In July 2006, the veteran again reported 
continuing pain in his left forearm.  He said the pain was 
not associated with movement.  The veteran reported he was 
not getting pain relief from Advil.  In January 2007, the 
veteran reported chronic pain in his left wrist.  

When the veteran was seen at the VA hand and upper extremity 
clinic in April 2007, he was noted to have a history of 
decreased sensation in the left median nerve distribution 
with pain unchanged and aching in nature.  It was observed 
that the veteran could potentially undergo neuroma excision 
on the left wrist but the likelihood of substantial recovery 
given his long-standing pain was not guaranteed.  Examination 
of the left wrist showed a bulging fullness over the median 
nerve that was extremely sensitive to touch.  There was no 
sensation in the left median nerve distribution.  He was 
noted to have some abductor pollicis brevis strength.  The 
impression was chronic left wrist pain likely secondary to 
trauma to his median nerve roughly 30 years ago.  

At a VA orthopedic examination in October 2007, the veteran 
stated he was working full time and his job involved mostly 
doing telephone calls and making some purchases, which 
sometimes required some typing.  He said he managed to do 
that.  He reported chronic left wrist pain and some loss of 
feeling in the median distribution in the left hand.  The 
veteran stated that his left hand tends to go numb at night 
and even during the daytime his left hand tends to go numb if 
he brings his arm behind his chair.  The veteran said he is 
able to use his left hand for almost all activities of daily 
living.  He said he did not, however, do any heavy 
maneuvering with the left hand.  

On examination, the intrinsic muscles of the left hand were 
normal.  The physician said the thenar eminence was given 
more attention and was found to be normal.  Ranges of motion 
of all joints of the fingers of the left hand were normal, 
and the physician said range of motion of the left wrist was 
normal.  The physician said that the motions were painful, 
especially in flexion.  As to the left wrist, flexion 
was 80 degrees, extension 70 degrees, radial 
deviation 20 degrees, and ulnar deviation 40 degrees.  The 
veteran was able to grip with the left hand.  Apposition of 
the left thumb to the palmar crease and apposition of the 
left thumb to tips of the fingers were normal.  Sensation 
examination revealed decreased sensation over the median 
nerve distribution over the volar surface of the left hand.  
The physician said that on repetitive motion, the veteran was 
able to do ranges of motion without significant increase in 
pain, obvious fatigability, lack of endurance, or any loss of 
range of motion.  The physician noted that the veteran 
reported he was working as an administrative assistant and 
managed to do his duties by being careful not to aggravate 
his left wrist.  He reported he took pain medication from 
time to time and was thus able to manage to do his work.  He 
also reported he is independent in all activities of daily 
living and does not use any assistive device.  The veteran 
reported he is not having any disabling flare-ups regarding 
the left wrist.  

Analysis

Based on the foregoing, the Board finds that the veteran's 
service-connected residuals of a laceration wound of the left 
wrist with median nerve deficit are manifested primarily by 
numbness and loss of sensation in his left hand, painful 
motion of the left wrist, and painful motion of the fingers 
of the left hand; the veteran does not report flare-ups and 
testing has not revealed increased pain, fatigability, or 
lack of endurance on repetitive motion.  Although there have 
been examinations at which examiners have noted some atrophy 
and weakness involving the thenar eminence and there has been 
shown to be some weakness of the left wrist, it is the 
judgment of the Board that these findings do not meet or 
approximate the criteria for complete paralysis of the median 
nerve, which would be required for the next higher, 
60 percent rating, under Diagnostic Code 8515.  

Although there are diagnostic codes for ankylosis of the 
wrist (Diagnostic Code 5214) and ankylosis of various digits 
(Diagnostic Codes 5216 - 5226) that in combination could 
provide a rating in excess of 40 percent for the veteran's 
service-connected disability, the evidence does not show, nor 
does the veteran contend, that he has ankylosis of the left 
wrist or any digit on the left hand, and the evidence in fact 
shows essentially full motion of the wrist, thumb, and 
figures.  

The Board has also considered whether the service-connected 
disability could be rated as loss of use of the left hand, 
which would warrant a 60 percent rating under Diagnostic Code 
5125 based on loss of use of the hand of the minor extremity.  
Although the veteran clearly has serious impairment of his 
ability to use his left hand, with much of the limitation due 
to pain and loss of sensation, the Board notes 38 C.F.R. 
§ 4.71a(f) (which follows Diagnostic Code 5151) states that 
loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  In this case, the veteran retains 
nearly full function of his left hand, and although he has 
reported problems with manipulating and holding objects, he 
has reported he is able to use his left hand for almost all 
activities of daily livings and does not use any assistive 
device.  There is no suggestion in the record that the 
veteran experiences loss of use of his left hand or that his 
symptoms are of such severity that he would be equally well 
served by an amputation stump with a prosthetic device.  The 
Board therefore concludes the preponderance of the evidence 
is against the assignment of a 60 percent rating for the 
service-connected disability under Diagnostic Code 5125.  

Extraschedular rating consideration

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the Rating 
Schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board does not have the authority 
to assign an extraschedular rating in the first instance.  
When an extraschedular rating may be warranted, the Board 
must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  

In determining whether an extraschedular rating is necessary, 
VA must compare the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  As detailed in the 
discussion above, the Board finds that the criteria 
reasonably describe the veteran's disability level and 
symptomatology related to the service-connected disability at 
issue.  As such, the veteran's disability picture is 
contemplated by the rating schedule and schedular evaluations 
are adequate.  

The Board further notes that during the rating period the 
veteran was not hospitalized for his residuals of a 
laceration wound of the left wrist.  Additionally, the 
evidence does not show marked interference with employment, 
and the veteran has not reported that he has missed work 
because of service-connected disability.  There is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating, nor 
is there anything in the evidence to indicate that the 
veteran's service-connected disability causes any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (disability rating itself is a recognition 
that industrial capabilities are impaired).  Thus, there is 
no need to refer the rating of the veteran's residuals of a 
laceration of the left wrist with median nerve deficit to 
designated VA officials for consideration of an 
extraschedular rating

Summary

Although the veteran suffers significant discomfort and 
experiences functional impairment due to residuals of the 
laceration wound of the left wrist with median nerve deficit, 
the Board concludes that for the reasons stated above the 
criteria for a schedular rating in excess of 40 percent have 
not been met.  Further, the evidence does not support 
referral of the claim for consideration of an extraschedular 
rating.  


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a laceration wound of the left wrist with median nerve 
deficit is denied.  


REMAND

The remaining issue before the Board is entitlement to 
service connection for hepatitis C.  The veteran contends his 
hepatitis C is related to service and that while in service 
he had multiple jet gun injections, multiple finger stick 
samplings, and multiple dental procedures as well as surgery.  
He contends that these activities involved unsanitary 
procedures.  

As discussed in the decision above, the veteran underwent 
surgery after he put his left arm through a window and 
suffered a laceration wound of his left wrist.  The service 
medical records in the claims file do not include the 
operation report or hospital clinical records.  The record 
includes the hospital summary, which relates that the injury 
involved laceration of the left ulnar artery.  In view of 
this, there a possibility that in the emergency room or 
during surgery that the veteran received a blood transfusion 
or otherwise was exposed to blood products.  Action should be 
taken to attempt to obtain the emergency room records, 
hospital clinical records, and the operation report related 
to this injury.  

VA medical records show that in late October 2003, it was 
noted that the veteran was hepatitis C reactive and that he 
would be referred to the gastrointestinal liver clinic.  In a 
VA general medicine clinic note dated in November 2005 there 
is a notation that the veteran had been followed in the 
Hepatitis C clinic for three years and had received antiviral 
treatment with poor response.  It was also noted that it was 
planned that the veteran would return to the gastrointestinal 
clinic in 2006.  A gastroenterology note dated in 
February 2006 notes that the veteran the veteran was a 
nonresponder to 28 weeks of Pegasys plus ribavirin, which had 
been stopped in May 2005.  The claims file does not include 
VA medical records from the gastroenterology or hepatitis C 
clinic except for the note dated in February 2006.  As those 
records, including records from 2003 to the present could be 
pertinent to the veteran's claim, action should be taken to 
attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file service hospital 
records for the veteran, including 
emergency room records, in-patient 
clinical records, and his operation 
report.  In this regard, the veteran 
was seen at the emergency room of the 
Naval Hospital, Camp Pendleton, 
California, on August 8, 1971.  He was 
admitted to that hospital and underwent 
surgery there on August 8, 1971; he 
remained hospitalized from August 8, 
1971, to October 13, 1971.  All action 
taken to obtain the requested records 
should be documented fully in the 
claims file.  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran pertaining to evaluation and 
treatment for hepatitis C at the VA 
Palo Alto Health Care System, to 
include, but not be limited to, 
treatment received at the 
gastroenterology clinic and/or 
gastrointestinal hepatitis C clinic 
from October 2003 to the present.  

3.  Then, after completion of any other 
development indicated by the state of 
the record (such as obtaining a VA 
medical examination and opinion if 
warranted) readjudicate entitlement to 
service connection for hepatitis C.  If 
the claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


